DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fusayuki (US 2005/0141015) in view of Yoon (US 2004/0090652).
Fusayuki discloses an ink jet recording apparatus (FIG. 1, element 100 and paragraph [0068]. FIG. 10B, element 400A) which is able to be operated by communication from a higher-level device (FIG. 1, element 10. FIG. 10B, element 300), comprising:
a printing head that ejects ink (FIG. 3, element 108. FIG. 10B, element 407);
              a communication unit (FIG. 1, element 112. FIG. 10B, element 405) which is able to perform communicating with the higher-level device;
                             a program storage unit that stores a program (FIG. 3, element 103 and paragraph [0064]. FIG. 10B, element 403); and 
              a printing control unit (FIG. 3, element 101. FIG. 10B, element 401) that controls the printing head (FIG. 3, element 108. FIG. 10B, element 407), wherein the program storage unit includes a communication program storage area in which a program corresponding to a predetermined paragraphs [0064] and [0089]: The communication unit 405 is a communication interface according to a TCP/IP protocol, for example).
Fusayuki however does not teach the program storage unit including an extension area in which a program corresponding to a communication protocol different from the predetermined communication protocol is installable.
Yoon discloses a printer having an extension storage for storing newly added or upgraded printer functions such as data communication protocols, functions and applications (paragraphs [0044]-[0045]).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the memory in Fusayuki’s printing apparatus to have an area in order to be able to store newly added or upgraded printer functions such as data communication protocols, functions and applications as taught by Yoon (paragraphs [0044]-[0045]).
Regarding to claim 2: wherein the program installed in the extension area and the program stored in advance become mutually executable (Yoon: Paragraph [0044]).
Allowable Subject Matter
2.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the program installed in the extension area is a program having a function of converting, when a setting of a specification in which a setting is unable to be reflected in the ink jet recording apparatus is received from the higher-level device, the received setting to a format of a reflectable specification and reflecting a setting value in software of a main body side of the ink jet recording apparatus, and the program installed in the extension area and 
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853